F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 18 1999
                                  TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 JAMES R. KILGORE,
          Plaintiff-Appellant,                            No. 98-1352
 v.                                                  (D.C. No. 98-D-1371)
 DONICE NEAL, Warden; CATHIE                               (D. Colo.)
 HOLST, Legal Supervisor; MIKE
 VETRANO, Legal Assist; and SAUL
 TRUJILLO, Chairman Parole Board,
          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining Plaintiff-Appellant’s briefs and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Plaintiff appeals the district court’s dismissal of his civil

rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff claimed that several of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
his constitutional rights were violated: He was denied parole for exercising his

First Amendment rights; he was denied due process and equal protection at a

parole hearing; and he has been denied access to the courts, which he claims also

violated his rights of equal protection and due process. The district court

dismissed Plaintiff’s claim of right of access to the courts as legally frivolous

under 28 U.S.C. § 1915(e)(2)(B). Additionally, the court dismissed without

prejudice Plaintiff’s claim that he was unconstitutionally denied parole because it

is not cognizable under section 1983 pursuant to Heck v. Humphrey, 512 U.S.

477, 486-87 (1994), and Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996).

      After reviewing Plaintiff’s briefs and the record, we conclude that the

district court did not err in determining that Plaintiff failed to state a claim under

section 1983. The court properly dismissed Plaintiff’s claim of access to the

courts and properly dismissed without prejudice his denial of parole claims.

Accordingly, we affirm the decisions of the district court for substantially the

same reasons stated in the court’s Order filed August 28, 1998.

      AFFIRMED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge



                                          -2-